Exhibit 10.28

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of February 26,
2018 (the “Effective Date”) between SILICON VALLEY BANK, a California
corporation with a loan production office located at 505 Howard Street, 3rd
Floor, San Francisco, California 94105 (“Bank”), and ACHAOGEN, INC., a Delaware
corporation (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.  The parties agree as follows:

1.ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following
GAAP.  Notwithstanding the foregoing, except as otherwise specifically set forth
herein, all financial covenant calculations (if any) shall be computed with
respect to Borrower only, and not on a consolidated basis. Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in
Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meanings provided by the Code to the extent such terms
are defined therein.

2.LOAN AND TERMS OF PAYMENT

2.1Promise to Pay.  Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1Term A Loan.

(a)Availability.  Subject to the terms and conditions of this Agreement, upon
Borrower’s request, Bank shall make one (1) advance to Borrower on the Effective
Date in the original principal amount of Twenty-Five Million Dollars
($25,000,000.00) (the “Term A Loan”), provided that all or a portion of the
proceeds of the Term A Loan shall be used by Borrower to repay in full
Borrower’s outstanding obligations and liabilities to Solar Capital Ltd. After
repayment, the Term A Loan (or any portion thereof) may not be reborrowed.

(b)Interest Payments.  Commencing on the first (1st) Payment Date of the month
following the Funding Date of the Term A Loan, and continuing on the Payment
Date of each month thereafter prior to the Term A Loan Amortization Date,
Borrower shall make monthly payments of interest, in arrears, on the principal
amount of the Term A Loan at the rate set forth in Section 2.2(a)(i).

(c)Repayment.  Commencing on March 1, 2020 (the “Term A Loan Amortization Date”)
and continuing on each Payment Date thereafter, Borrower shall repay the Term A
Loan in (i) thirty-six (36) consecutive equal monthly installments of principal,
plus (ii) monthly payments of accrued interest at the rate set forth in Section
2.2(a)(i).  All outstanding principal and accrued and unpaid interest under the
Term A Loan, and all other outstanding Obligations with respect to the Term A
Loan, are due and payable in full on the Term A Loan Maturity Date.

(d)Permitted Prepayment of Term A Loan.  Borrower shall have the option to
prepay all, but not less than all, of the Term A Loan advanced by Bank under
this Agreement provided Borrower (i) provides written notice to Bank of its
election to prepay the Term A Loan at least five (5) Business Days (or such
shorter period as agreed to by Bank in writing in its sole discretion) prior to
such prepayment, and (ii) pays, on the date of such prepayment (A) all
outstanding principal due in connection with the Term A Loan, plus accrued and
unpaid interest thereon through the prepayment date, (B) the Prepayment Premium
in connection with the Term A Loan, (C) the Term A Final Payment, plus (D) all
other sums, if any, that shall have become due and payable in connection with
the Term A Loan, including interest (if applicable) at the Default Rate with
respect to any past due amounts.

(e)Mandatory Prepayment Upon an Acceleration.  If the Term A Loan is accelerated
following the occurrence and during the continuance of an Event of Default,
Borrower shall immediately pay to Bank an amount equal to the sum of: (i) all
outstanding principal plus accrued and unpaid interest with respect to the Term
A Loan, (ii) the Prepayment Premium with respect to the Term A Loan, (iii) the
Term A Final Payment, plus (iv) all other sums, if any, that shall have become
due and payable in connection with the Term A Loan, including interest at the
Default Rate with respect to any past due amounts.

 

--------------------------------------------------------------------------------

 

2.1.2Term B Loan.

(a)Availability.  Subject to the terms and conditions of this Agreement, upon
Borrower’s request, during the Draw Period, Bank shall make advances (each, a
“Term B Loan Advance” and collectively, the “Term B Loan Advances”) available to
Borrower in an aggregate original principal amount not to exceed the Term B Loan
Commitment Amount. Each Term B Loan Advance must be in an amount equal to at
least Three Million Dollars ($3,000,000.00), or if there is a lesser amount
remaining available under the Term B Loan Commitment Amount, the entire amount
remaining available under the Term B Loan Commitment Amount.  After repayment,
no Term B Loan Advance (or any portion thereof) may be reborrowed. The Term A
Loan and Term B Loan Advances, shall hereinafter each be referred to singly as
the “Term Loan” and collectively as the “Term Loans.”  

(b)Interest Payments.  Commencing on the first (1st) Payment Date of the month
following the Funding Date of each Term B Loan Advance, and continuing on the
Payment Date of each month thereafter prior to the Term B Loan Amortization
Date, Borrower shall make monthly payments of interest, in arrears, on the
principal amount of such Term B Loan Advance at the rate set forth in Section
2.2(a)(ii).

(c)Repayment.  Commencing on the applicable Term B Loan Amortization Date and
continuing on each Payment Date thereafter, Borrower shall repay each Term B
Loan Advance in (i) twenty-four (24) consecutive equal monthly installments of
principal, plus (ii) monthly payments of accrued interest at the rate set forth
in Section 2.2(a)(ii).  All outstanding principal and accrued and unpaid
interest under each Term B Loan Advance, and all other outstanding Obligations
with respect to such Term B Loan Advance, are due and payable in full on the
applicable Term B Loan Maturity Date.

(d)Permitted Prepayment of Term B Loan Advances.  Borrower shall have the option
to prepay all, but not less than all, of the Term B Loan Advances advanced by
Bank under this Agreement provided Borrower (i) provides written notice to Bank
of its election to prepay the Term B Loan Advances at least five (5)  Business
Days (or such shorter period as agreed to by Bank in writing in its sole
discretion) prior to such prepayment, and (ii) pays, on the date of such
prepayment (A) all outstanding principal due in connection with the Term B Loan
Advances, plus accrued and unpaid interest thereon through the prepayment date,
(B) the Prepayment Premium in connection with the Term B Loan Advances, (C) the
Term B Final Payment, plus (D) all other sums, if any, that shall have become
due and payable in connection with the Term B Loan Advances, including interest
(if applicable) at the Default Rate with respect to any past due amounts.

(e)Mandatory Prepayment Upon an Acceleration.  If the Term B Loan Advances are
accelerated following the occurrence and during the continuance of an Event of
Default, Borrower shall immediately pay to Bank an amount equal to the sum of:
(i) all outstanding principal plus accrued and unpaid interest with respect to
the Term B Loan Advances, (ii) the Prepayment Premium with respect to the Term B
Loan Advances, (iii) the Term B Final Payment, plus (iv) all other sums, if any,
that shall have become due and payable in connection with the Term B Loan
Advances, including interest at the Default Rate with respect to any past due
amounts.

2.2Payment of Interest on the Credit Extensions.  

(a)Interest Rate.  

(i)Term A Loan. Subject to Section 2.2(b), the principal amount outstanding
under the Term A Loan shall accrue interest at a floating per annum rate equal
to the greater of (A) the Prime Rate minus one and one-half of one percent
(1.50%), and (B) three percent (3.0%), which interest shall be payable monthly
in accordance with Section 2.2(d) below.  

(ii)Term B Loan. Subject to Section 2.2(b), the principal amount outstanding
under each Term B Loan Advance shall accrue interest at a floating per annum
rate equal to the greater of (A) one percent (1.0%) above the Prime Rate, and
(B) five and one-half of one percent (5.50%), which interest shall be payable
monthly in accordance with Section 2.2(d) below.  

(b)Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is four percent (4.0%) above the rate that is otherwise applicable thereto (the
“Default Rate”) unless Bank otherwise elects from time to time in its sole
discretion to impose a smaller increase.  Fees and expenses which are required
to be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest

 

-2-

--------------------------------------------------------------------------------

 

until paid at a rate equal to the highest rate applicable to the
Obligations.  Payment or acceptance of the increased interest rate provided in
this Section 2.2(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.

(c)Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d)Payment; Interest Computation.  Interest is payable monthly on the Payment
Date and shall be computed on the basis of a 360-day year for the actual number
of days elapsed.  In computing interest, (i) all payments received after 12:00
p.m. Pacific time on any day shall be deemed received at the opening of business
on the next Business Day, and (ii) the date of the making of any Credit
Extension shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension is repaid on the same day on which it is
made, such day shall be included in computing interest on such Credit Extension.

2.3Fees.  Borrower shall pay to Bank:

(a)Prepayment Premium.  The Prepayment Premium, when due hereunder;

(b)Term A Final Payment.  The Term A Final Payment, when due hereunder;

(c)Term B Final Payment.  The Term B Final Payment, when due hereunder;

(d)Unused Term B Loan Fee.  Upon the earlier to occur of (i) the termination of
this Agreement or (ii) the expiration of the Draw Period, if no Term B Loan
Advance has been made, in addition to the payment of any other amounts then
owing, an unused fee equal to one percent (1.0%) of the Term B Loan Commitment
Amount (the “Unused Term B Loan Fee”); provided that such Unused Term B Loan Fee
shall be waived if any Term B Loan Advance is made; and

(e)Bank Expenses.  All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

Unless otherwise provided in this Agreement or in a separate writing by Bank,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Bank pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of Bank’s obligation to make
loans and advances hereunder.  Bank may deduct amounts owing by Borrower under
the clauses of this Section 2.3 pursuant to the terms of Section 2.4(c).  Bank
shall provide Borrower written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.3.

2.4Payments; Application of Payments; Debit of Accounts.

(a)All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due.  Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day.  When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until
paid.  

(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied.  Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

(c)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due; provided, that Bank shall first debit the
Designated Deposit Account.  These debits shall not constitute a set-off.

2.5Withholding.

(a)Defined Terms.  For purposes of this Section 2.5, the term “applicable law”
includes FATCA.

 

-3-

--------------------------------------------------------------------------------

 

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law.  If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then Borrower (or applicable withholding agent) shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.5(b)), Bank receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(c)Payment of Other Taxes by Borrower.  Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Bank timely reimburse it for the payment of, any Other Taxes.

(d)Indemnification by Borrower.  Borrower shall indemnify Bank within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.5(d)) payable or paid by Bank or required to be
withheld or deducted from a payment to Bank and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by Bank, shall be conclusive absent manifest error.

(e)Evidence of Payments.  As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.5, Borrower
shall deliver to Bank the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Bank.

(f)Status of Lenders.  

(i) Bank, and any other Person holding a beneficial interest in the right to
make Term Loans, if entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document, shall deliver to
Borrower, at the time or times reasonably requested by Borrower, such properly
completed and executed documentation reasonably requested by Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, Bank and any other Person holding a beneficial
interest in the right to make Term Loans, if reasonably requested by Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not Bank or such other Person is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth below in subparagraphs
(ii)(A), (ii)(B) and (ii)(D) of this Section 2.5(f)) shall not be required if in
the reasonable judgment of Bank or any other Person holding a beneficial
interest in the right to make Term Loans such completion, execution or
submission would subject Bank or such other Person to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of Bank or of such other Person.

(ii)Without limiting the generality of the foregoing,

(A)if requested by Borrower, Bank or any such other Person holding a beneficial
interest in the right to make Term Loans that is a US Person shall deliver to
Borrower on or prior to the date on which such other Person acquires a
beneficial interest in the right to make Term Loans (and from time to time
thereafter upon the reasonable request of Borrower), executed copies of IRS Form
W-9 certifying that Bank or such other Person is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by Borrower)
on or prior to the date on which such Foreign Lender acquires a beneficial
interest in the right

 

-4-

--------------------------------------------------------------------------------

 

to make Term Loans (and from time to time thereafter upon the reasonable request
of Borrower), executed copies of the applicable IRS Form W-8, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law (or reasonably requested by Borrower, including a customary
“non-bank” certificate) to permit Borrower to determine the withholding or
deduction required to be made;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender acquires a
beneficial interest in the right to make Term Loans (and from time to time
thereafter upon the reasonable request of Borrower), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrower to determine the withholding or deduction required to be made;
and

(D)if a payment made to Bank or any other Person holding a beneficial interest
in the right to make Term Loans would be subject to U.S. federal withholding Tax
imposed by FATCA if Bank or such other Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), Bank or such
other Person shall deliver to Borrower at the time or times prescribed by law
and at such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Borrower as may be necessary for Borrower to comply with
its obligations under FATCA and to determine that Bank or such other Person has
complied with the obligations imposed by FATCA on Bank or such other Person or
to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the Effective Date.  

Bank and any such other Person holding a beneficial interest in the right to
make Term Loans agree that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.

(g)Refunds.  If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.5 (including by the payment of additional
amounts pursuant to this Section 2.5), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.5 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)Survival.  Each party’s obligations under this Section 2.5 shall survive the
termination of this Agreement and the Loan Documents.

 

-5-

--------------------------------------------------------------------------------

 

2.6Commitment to Lend.  Upon the occurrence of the Permitted Convertible Debt
Default, Bank’s obligation to make any Credit Extensions to Borrower under this
Agreement, including, without limitation, Term Loans, shall immediately
terminate.

3.CONDITIONS OF LOANS

3.1Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a)duly executed signatures to the Loan Documents;

(b)duly executed signatures to the Control Agreements;

(c)the Operating Documents and long-form good standing certificate of Borrower
certified by the Secretary of State of Delaware and each jurisdiction in which
Borrower is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

(d)duly executed signatures to the completed Borrowing Resolutions for Borrower;

(e)duly executed signature to a payoff letter from Solar Capital Ltd.;

(f)evidence that (i) the Liens securing the Indebtedness owed by Borrower to
Solar Capital Ltd. will be terminated and (ii) the documents and/or filings
evidencing the perfection of such Liens, including without limitation any
financing statements and/or control agreements, have or will, concurrently with
the initial Credit Extension, be terminated;

(g)certified copies, dated as of a recent date, of financing statement searches,
as Bank may request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(h)the Perfection Certificate of Borrower, together with the duly executed
signature thereto;

(i)a legal opinion of Borrower’s counsel dated as of the Effective Date together
with the duly executed original signature thereto; and

(j)payment of the fees and Bank Expenses then due as specified in Section 2.3
hereof.

3.2Conditions Precedent to all Credit Extensions.  Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a)except as otherwise provided in Section 3.4, timely receipt of an executed
Payment/Advance Form;  

(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the Payment/Advance Form
and on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension.  Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

(c)Bank determines to its reasonable satisfaction that there has not been any
material impairment in the general affairs, management, results of operation,
financial condition or the prospect of repayment of the Obligations, or any
material adverse deviation by Borrower from the most recent Board reviewed
financial projections of Borrower presented to and accepted by Bank.

 

-6-

--------------------------------------------------------------------------------

 

3.3Covenant to Deliver. Borrower agrees to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension.  Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s reasonable
discretion.

3.4Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Credit Extension set forth in this
Agreement, to obtain a Credit Extension, Borrower shall notify Bank (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 p.m. Pacific time at least two (2) Business Days prior to the proposed
Funding Date of the Credit Extension.  Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Payment/Advance Form executed by an Authorized
Signer.  Bank may rely on any telephone notice given by a person whom Bank
reasonably believes is an Authorized Signer.  Bank shall credit the Credit
Extensions to the Designated Deposit Account.  Bank may make Credit Extensions
under this Agreement based on instructions from an Authorized Signer or without
instructions if the Credit Extensions are necessary to meet Obligations which
have become due.

4.CREATION OF SECURITY INTEREST

4.1Grant of Security Interest.  Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein.  The Collateral
may also be subject to Permitted Liens.

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus, in each case, all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment), to secure all of the Obligations relating  to
such  Letters of Credit.

4.2Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral. The
Collateral may also be subject to Permitted Liens.  If Borrower shall acquire a
commercial tort claim with a value in excess of One Hundred Thousand Dollars
($100,000.00), Borrower shall promptly notify Bank in a writing signed by
Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.

4.3Authorization to File Financing Statements.  Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder.   Such
financing statements may indicate the Collateral as “all assets of the Debtor”
or words of similar effect, or as being of an equal or lesser scope, or with
greater detail, all in Bank’s discretion.

5.REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

 

-7-

--------------------------------------------------------------------------------

 

5.1Due Organization, Authorization; Power and Authority.  Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”.  Borrower represents and warrants to Bank that (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete in all material respects (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
such updates result from actions, transactions, circumstances or events not
prohibited by this Agreement).  If Borrower is not now a Registered Organization
but later becomes one, Borrower shall promptly notify Bank of such occurrence
and provide Bank with Borrower’s organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect (or
are being obtained pursuant to Section 6.1(b))) or (v) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
material adverse effect on Borrower’s business.

5.2Collateral.  Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens.  Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith or as permitted
under Section 6.6 and which Borrower has taken such actions as are necessary to
give Bank a perfected security interest therein, pursuant to the terms of
Section 6.6(c).  The Accounts are bona fide, existing obligations of the Account
Debtors.  

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted pursuant to Section 7.2.  None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2.  

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) licenses not prohibited hereunder, (b)
over-the-counter software that is commercially available to the public, and (c)
material Intellectual Property licensed to Borrower and noted on the Perfection
Certificate or as updated on the then next Compliance Certificate required to be
delivered hereunder.  Each Patent (other than patent applications) which it owns
or purports to own and which is material to Borrower’s business is valid and
enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part.  To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate or with respect to which notice is
provided under Section 6.7(b), Borrower is not a party to, nor is it bound by,
any Restricted License.

 

-8-

--------------------------------------------------------------------------------

 

5.3Litigation.  Other than as set forth in the Perfection Certificate or as
disclosed pursuant to Section 6.2(h), there are no actions or proceedings
pending or, to the knowledge of any Responsible Officer, threatened in writing
by or against Borrower or any of its Subsidiaries, which could reasonably be
expected to result in damages payable by Borrower, individually or in the
aggregate, in excess of Five Hundred Thousand Dollars ($500,000.00).

5.4Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations.  Unless otherwise disclosed to
Bank in writing, there has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

5.5Solvency.  The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.6Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except where the failure to obtain such
consents, approvals or authorizations, make such declarations or filings, or
give all notices could not reasonably be expected to have a material adverse
effect on Borrower’s business.

5.7Subsidiaries; Investments.  Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.

5.8Tax Returns and Payments; Pension Contributions.  Borrower has timely filed
all required Tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local Taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such Taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such Taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Fifty Thousand Dollars ($50,000.00).  

To the extent Borrower defers payment of any contested Taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested Taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.”  Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional Taxes becoming due and payable by
Borrower in excess of Fifty Thousand Dollars ($50,000.00).  Borrower has paid
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.9Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions to
repay Borrower’s outstanding obligations and liabilities to Solar Capital Ltd.,
as working capital, and to fund its general business requirements and not for
personal, family, household or agricultural purposes.

5.10Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue

 

-9-

--------------------------------------------------------------------------------

 

statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading (it
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).

5.11Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6.AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1Government Compliance.  

(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations.  Borrower
shall comply, and have each Subsidiary comply, in all material respects, with
all laws, ordinances and regulations to which it is subject.

(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of the Collateral. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Bank.

6.2Financial Statements, Reports, Certificates.  Provide Bank with the
following:

(a)Monthly Cash Reports. As soon as available, but no later than thirty (30)
days after the last day of each month, a certification by a Responsible Officer
setting forth the Monthly Cash Burn Amount and the aggregate amount of cash
maintained in accounts of Borrower and its Subsidiaries, together with copies of
all month-end account statements for each deposit account or investment
securities account maintained by Borrower and its Subsidiaries, together with
supporting ledger reports, and such other documentation reasonably requested by
Bank and in a form of presentation reasonably acceptable to Bank (the “Monthly
Cash Reports”);

(b)Monthly Compliance Certificate.  Within thirty (30) days after the last day
of each month, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such month, Borrower was in full
compliance with all of the terms and conditions of this Agreement;

(c)Quarterly Financial Statements.  As soon as available, and in any event
within forty-five (45) days after the end of each fiscal quarter of Borrower,
company prepared consolidated balance sheet and income statement covering
Borrower’s consolidated operations for such quarter certified by a Responsible
Officer consistent with such quarterly financial statements submitted to the
SEC; provided, however, Borrower shall deliver the Quarterly Financial
Statements for the last fiscal quarter of each fiscal year of Borrower within
ninety (90) days after the end of such fiscal quarter;

(d)10-K.  As soon as available, and in any event within ninety (90) days after
the end of each fiscal year of Borrower, company prepared consolidated balance
sheet and income statement covering Borrower’s consolidated operations for such
year certified by a Responsible Officer consistent with such annual financial
statements submitted to the SEC;

(e)Budget Projections.  As soon as available, but no later than thirty (30) days
after the last day of each fiscal year of Borrower, and within ten (10) days
after any updates or changes thereto, annual Board approved operating budgets
and reviewed financial projections in a form of presentation reasonably
acceptable to Bank;

(f)Other Statements.  Within five (5) days of delivery, copies of all material
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt, in each case other than solely in their
capacities as members of the Board;

(g)SEC Filings.  Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case

 

-10-

--------------------------------------------------------------------------------

 

may be.  Documents required to be delivered pursuant to the terms hereof (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address;

(h)Legal Action Notice.  A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Five Hundred Thousand Dollars
($500,000.00) or more;

(i)Other Financial Information.  Other financial information reasonably
requested by Bank; and

(j)Government Notices.  Deliver to Bank, within ten (10) days after the same are
sent or received, copies of all material correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or on the operations of Borrower or any of its
Subsidiaries.

6.3Inventory; Returns.  Keep all Inventory in good and marketable condition,
free from material defects.  Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date or as is customary for companies similar in size, business and
location to Borrower.  Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims that involve more than Five Hundred Thousand
Dollars ($500,000.00).

6.4Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required Tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local Taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any Taxes contested pursuant to the
terms of Section 5.8 hereof and taxes with respect to which the amount does not
exceed the amount set forth in Section 5.8, and shall deliver to Bank, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5Insurance.  

(a)Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request.  Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are reasonably satisfactory to Bank.  All property policies
shall have a lender’s loss payable endorsement showing Bank as lender loss
payee.  All liability policies shall show, or have endorsements showing, Bank as
an additional insured.  Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.

(b)Ensure that proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations.  Notwithstanding the foregoing,
(i) so long as no Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy up to Five
Hundred Thousand Dollars ($500,000.00) with respect to any loss, but not
exceeding Five Hundred Thousand Dollars ($500,000.00) in the aggregate for all
losses under all casualty policies in any one (1) year, toward the replacement
or repair of destroyed or damaged property; provided that any such replaced or
repaired property (x) shall be of equal or like value as the replaced or
repaired Collateral and (y) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (i) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations.  

(c)At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments.  Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice (except for
non-payment, which shall be ten (10) days prior written notice) before any such
policy or policies shall be canceled.  If Borrower fails to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may

 

-11-

--------------------------------------------------------------------------------

 

make all or part of such payment or obtain such insurance policies required in
this Section 6.5, and take any action under the policies Bank deems prudent.

6.6Operating Accounts.

(a)Maintain its primary and its Subsidiaries’ primary operating, depository, and
securities/investment accounts with Bank and Bank’s Affiliates, provided that
accounts in the name of Borrower maintained with Bank and Bank’s Affiliates
shall represent at least seventy-five percent (75.0%) of the aggregate dollar
value of Borrower’s and such Subsidiaries’ accounts at all financial
institutions.  In addition, Borrower shall conduct seventy-five percent (75.0%)
of its cash management, letters of credit and foreign exchange banking with
Bank, provided Bank has the ability to offer such products on competitive terms
for current market conditions.

(b) In addition to and without limiting the restrictions in 6.6(a), Borrower
shall at all times have on deposit in depository and/or securities accounts in
the name of Borrower with Bank and Bank’s Affiliates unrestricted and
unencumbered (other than Liens in favor of Bank) cash in an aggregate amount
equal to the greater of (i) Forty-Eight Million Dollars ($48,000,000.00) and
(ii) the Monthly Cash Burn Amount (the “Minimum Account Threshold”).  In the
event that at any time Borrower’s aggregate balances in said depository and/or
securities accounts are less than the Minimum Account Threshold, Borrower shall,
promptly (within one (1) Business Day) place on deposit and thereafter maintain
at all times as cash collateral in a segregated money market bank account in the
name of Borrower and maintained with Bank (the “Pledge Account”), cash in an
amount equal to at least one hundred percent (100.0%) of the outstanding
principal balance of the Term A Loan (the “Pledge Account
Requirement”).  Provided no Event of Default then exists, the cash in the Pledge
Account shall remain until the time at which Bank confirms that Borrower has
delivered evidence satisfactory to Bank in its reasonable discretion that
Borrower has maintained the Minimum Account Threshold for a period of thirty
consecutive (30) days. For the avoidance of doubt, notwithstanding Section
8.2(a), failure by Borrower to maintain the Minimum Account Threshold shall not,
in and of itself, constitute an Event of Default, provided, that Borrower
complies with the Pledge Account Requirement as provided in this Section 6.6(b).

(c)Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates.  For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.

6.7Protection of Intellectual Property Rights.  

(a)(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to Borrower’s business; (ii) promptly
advise Bank in writing of material infringements or any other event that could
reasonably be expected to materially and adversely affect the value of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.  

(b) Provide written notice to Bank within the later of (A) ten (10) days of
entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public) or (B)
on the then next Compliance Certificate required to be delivered
hereunder.  Borrower shall take such commercially reasonable steps as Bank
reasonably requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.

6.8Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend

 

-12-

--------------------------------------------------------------------------------

 

any third-party suit or proceeding instituted by or against Bank with respect to
any Collateral or relating to Borrower.

6.9Access to Collateral; Books and Records.  Allow Bank, or its agents, at
reasonable times during regular business hours, on three (3) Business Days’
notice (provided no notice is required if an Event of Default has occurred and
is continuing), to inspect the Collateral and audit and copy Borrower’s
Books.  Such inspections or audits shall be conducted no more often than once
every twelve (12) months unless an Event of Default has occurred and is
continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary.  The foregoing inspections and audits shall
be at Borrower’s expense.  In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.

6.10Further Assurances.  Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.

6.11Post-Closing Deliverables.  (a) Use its commercially reasonable efforts to
deliver to Bank, on or before the date that is thirty (30) days after the
Effective Date, in form and substance satisfactory to Bank in its sole
discretion, (i) a landlord’s consent in favor of Bank for Borrower’s leased
location at One Tower Place, Suite 300, South San Francisco, California 94080 by
the landlord thereof, and (ii) a bailee’s waiver in favor of Bank from Cardinal
Health 3PL, 305 Tech Park Dr., #113, La Vergne, Tennessee 37086, together with
the duly executed signatures thereto, and (b) deliver to Bank, on or before the
date that is thirty (30) days after the Effective Date, in form and substance
satisfactory to Bank in its sole discretion, evidence that the insurance
policies and endorsements required by Section 6.5 hereof are in full force and
effect, together with appropriate evidence showing lender loss payable,
additional insured and/or notice of cancellation clauses or endorsements in
favor of Bank.

6.12Formation or Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date, Borrower shall (a) cause
such new Subsidiary to provide to Bank either a joinder to this Agreement to
cause such Subsidiary to become a co-borrower hereunder or a secured Guaranty to
cause such Subsidiary to be a secured Guarantor under this Agreement, together
with such appropriate financing statements and/or Control Agreements, all in
form and substance satisfactory to Bank (including being sufficient to grant
Bank a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), provided that any Foreign Subsidiary
shall not be required to become a co-borrower or secured Guarantor, (b) provide
to Bank appropriate certificates and powers and financing statements, pledging
all of the direct or beneficial ownership interest in such new Subsidiary, in
form and substance satisfactory to Bank, provided that, with respect to stock,
units, or other evidence of ownership held by Borrower in any Foreign
Subsidiary, Borrower shall not be required to grant or pledge a security
interest to Bank in more than sixty-five percent (65.0%) of such stock, units,
or other evidence of ownership held by Borrower in such Foreign Subsidiary, and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, including, as Bank may deem necessary, one or more opinions of counsel
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above.  Any
document, agreement, or instrument executed or issued pursuant to this Section
6.12 shall be a Loan Document.

7.NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out, surplus or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any securities of
Borrower permitted under Section 7.2 of this Agreement; (e) consisting of
Borrower’s use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents; (f) of
non-exclusive licenses, partnerships, joint ventures and similar arrangements
for the use of the property of Borrower or its Subsidiaries in the ordinary
course of business; (g) with respect to Plazomicin, of licenses that could not
result in a legal transfer of title of the licensed property but that may

 

-13-

--------------------------------------------------------------------------------

 

be exclusive in respect to territory outside of the United States; (h) licenses
that could not result in a legal transfer of title of the licensed property but
that may be exclusive in respects other than territory and that may be exclusive
as to territory only as to discrete geographical areas outside of the United
States; and (i) of other assets (excluding Intellectual Property) in the
ordinary course of business not otherwise permitted by this Section 7.1 not to
exceed, individually or in the aggregate, Five Hundred Thousand Dollars
($500,000.00) in any fiscal year.

7.2Changes in Business, Management Control, or Business Locations. (a) Engage in
or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; (c) fail to provide
notice to Bank of any Key Person departing from or ceasing to be employed by
Borrower within ten (10) days after such Key Person’s departure from Borrower;
or (d) permit or suffer any Change in Control.

Borrower shall not, without at least twenty (20) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Five Hundred
Thousand Dollars ($500,000.00) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Five Hundred Thousand Dollars ($500,000.00) to a bailee at a location other than
to a bailee and at a location already disclosed in the Perfection Certificate
(other than with respect to Collateral in transit or Collateral with customers
or clients of Borrower in the ordinary course of business), (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization.  If Borrower intends to deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of Five Hundred Thousand Dollars ($500,000.00) to a bailee (and such
Collateral is not Collateral in transit or Collateral with customers or clients
of Borrower in the ordinary course of business), and Bank and such bailee are
not already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower
shall use commercially reasonable efforts to cause such bailee to execute and
deliver a bailee agreement in form and substance satisfactory to Bank.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), except to the extent constituting a Permitted
Acquisition. A Subsidiary may merge or consolidate into another Subsidiary or
into Borrower.

7.4Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.

7.6Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(c) hereof.

7.7Distributions; Investments.  (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any of Borrower or any Guarantor’s
capital stock, provided that (i) Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) Borrower may pay dividends or
distributions solely in common stock; (iii) Borrower may repurchase the stock of
former employees, directors, officers or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of such repurchase and would not exist after giving effect to such repurchase,
provided that the aggregate amount of all such repurchases does not exceed Seven
Hundred Thousand Dollars ($700,000.00) per fiscal year, (iv) Borrower may
purchase capital stock or options to acquire such capital stock, so long as such
purchase is funded with the proceeds received from a concurrent issuance of
capital stock or convertible securities and so long as an Event of Default does
not exist at the time of such purchase and would not exist after giving effect
to such purchase, (v) Borrower may make purchases of capital stock in

 

-14-

--------------------------------------------------------------------------------

 

connection with the exercise of stock options or stock appreciation by way of a
cashless exercise, (vi) Borrower may make payments with respect to capital stock
issued to employees, directors, officers or consultants pursuant to stock option
plans or similar employee benefit arrangements entered into in the ordinary
course of business and subject to standard industry practice, provided that the
aggregate amount of all such payments does not exceed One Hundred Thousand
Dollars ($100,000.00) per fiscal year, and (vii) Borrower may make purchases of
fractional shares of capital stock arising out of stock dividends, splits or
combinations or business combinations, provided that the aggregate amount of all
such purchases does not exceed Fifty Thousand Dollars ($50,000.00) per fiscal
year or (b) directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.

7.8Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for (a)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person; (b) equity
investments in co-borrowers or secured Guarantors; (c) compensation related
arrangements in the ordinary course of business or otherwise approved by the
Board or by Bank in writing; (d) transactions permitted pursuant to Section 7.3;
and (e) distributions permitted under Section 7.7.

7.9Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) unless otherwise
permitted in the applicable subordination agreement, amend any provision in any
document relating to the Subordinated Debt which would increase the amount
thereof, provide for earlier or greater principal, interest, or other payments
thereon, or adversely affect the subordination thereof to Obligations owed to
Bank (except as otherwise provided for by the terms of the subordination,
intercreditor, or other similar agreement between such Person and Bank).

7.10Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower’s business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

8.EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term A
Loan Maturity Date or the Term B Loan Maturity Date, as applicable).  During the
cure period, the failure to make or pay any payment specified under clause (b)
hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);

8.2Covenant Default.  

(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7(b) or 6.11 or violates any covenant in Section 7; or

(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the

 

-15-

--------------------------------------------------------------------------------

 

default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Cure periods provided
under this section shall not apply, among other things, to financial covenants
(if any) or any other covenants set forth in clause (a) above;

8.3Material Adverse Change.  A Material Adverse Change occurs,

8.4Attachment; Levy; Restraint on Business.  

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) in excess of One Hundred Thousand Dollars ($100,000.00), or (ii) a
notice of lien or levy is filed against any of Borrower’s assets by any
Governmental Authority, and the same under subclauses (i) and (ii) hereof are
not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any ten (10) day cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and is not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

8.6Other Agreements.  There is, under any agreement to which Borrower is a party
with a third party or parties, (a) any default resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount individually or in the aggregate in excess of Five
Hundred Thousand Dollars ($500,000.00); or (b) any breach or default by
Borrower, the result of which could have a material adverse effect on Borrower’s
business; provided, however, that the Event of Default under this Section 8.6
caused by the occurrence of a breach or default under such other agreement shall
be cured or waived for purposes of this Agreement upon Bank receiving written
notice from the party asserting such breach or default of such cure or waiver of
the breach or default under such other agreement, if at the time of such cure or
waiver under such other agreement (x) Bank has not declared an Event of Default
under this Agreement and/or exercised any rights with respect thereto; (y) any
such cure or waiver does not result in an Event of Default under any other
provision of this Agreement or any Loan Document; and (z) in connection with any
such cure or waiver under such other agreement, the terms of any agreement with
such third party are not modified or amended in any manner which could in the
good faith business judgment of Bank be materially less advantageous to Borrower
or any Guarantor.

8.7Judgments; Penalties.  One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Five Hundred Thousand Dollars ($500,000.00) (not covered
by independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, in each case other than pursuant to its
terms, any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for

 

-16-

--------------------------------------------------------------------------------

 

any reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement; or

8.10Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) cause, or could reasonably be expected to cause,
a Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

9.BANK’S RIGHTS AND REMEDIES

9.1Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:

(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank) (provided that, if an Event of Default
occurs under Section 6.6(b) only, Bank will not declare all Obligations under
the Term B Loan Advances immediately due and payable);

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (x) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (y) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d) terminate any FX Contracts;

(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;

(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g)apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Upon the occurrence and during the
continuance of an Event of Default, Bank is hereby granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrower’s labels,
Patents, Copyrights, mask works, rights of use of any name, trade secrets, trade
names, Trademarks, and advertising matter, or any similar property as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Bank’s exercise of its rights
under this Section, Borrower’s rights under all licenses and all franchise
agreements inure to Bank’s benefit;

 

-17-

--------------------------------------------------------------------------------

 

(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j)demand and receive possession of Borrower’s Books; and

(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits.  Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Bank is under no further obligation to make Credit Extensions
hereunder.  Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Bank’s obligation to provide Credit Extensions terminates.

9.3Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

9.4Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations.  Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency.  If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of

 

-18-

--------------------------------------------------------------------------------

 

Default is not a continuing waiver.  Bank’s delay in exercising any remedy is
not a waiver, election, or acquiescence.  

9.7Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10.NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

If to Borrower:Achaogen, Inc.
One Tower Place, Suite 300
South San Francisco, California 94080
Attn: Chief Financial Officer
Email:tschilke@achaogen.com

 

If to Bank:

Silicon Valley Bank
505 Howard Street, 3rd Floor
San Francisco, California 94105
Attn: Jackie Spencer
Email: JSpencer@svb.com

with a copy to:Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts  02108

Attn:David A. Ephraim, Esquire

Fax:(617) 880-3456

Email:DEphraim@riemerlaw.com

 

 

11.CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of
law.  Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING

 

-19-

--------------------------------------------------------------------------------

 

OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a).  Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

This Section 11 shall survive the termination of this Agreement.

12.GENERAL PROVISIONS

12.1Termination Prior to Maturity Date; Survival.  All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations) have been satisfied.  So
long as Borrower has satisfied the Obligations (other than inchoate indemnity
obligations, any other obligations which, by their terms, are to survive the
termination of this Agreement and, any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Term A Loan Maturity
Date or the Term B Loan Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank.  Those obligations
that are expressly specified in this Agreement as surviving this Agreement’s
termination shall continue to survive notwithstanding this Agreement’s
termination.

12.2Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents. Notwithstanding the foregoing, prior to the occurrence of an Event of
Default, Bank shall not assign any interest in the Loan Documents to an
operating company that is a direct competitor of Borrower or a vulture fund or a
distressed debt fund.

Borrower shall maintain a register for the recordation in book entry form of the
names and addresses of all Persons holding a beneficial interest in the right to
make Term Loans or receive amounts from Borrower in respect of prior Term Loans
made to Borrower hereunder, and principal amounts (and stated interest) of the
outstanding Term Loans, in which each such Person has a beneficial interest from
time to time (the “Register”), and Borrower shall record the name and address of
each assignee of a beneficial interest under this Agreement and the other Loan

 

-20-

--------------------------------------------------------------------------------

 

Documents as soon as practicably possible after receipt of written notice of
such assignment by Bank.  The entries in the Register shall be conclusive absent
manifest error, and Borrower and Bank and their respective successors and
assigns shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a beneficial owner of the right to receive amounts
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  Bank, acting solely for this purpose as a non-fiduciary agent of
Borrower, shall maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Term Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that Bank shall not have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or as otherwise required thereunder.  Both the Register and
the Participant Register, respectively, are intended to cause the extensions of
credit to Borrower under this Agreement to be at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code and shall be interpreted and applied in a manner
consistent with such intent.

12.3Indemnification.  Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower contemplated by the Loan Documents
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.  This Section 12.3 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.5Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Bank provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction.  In the event of
such objection, such correction shall not be made except by an amendment signed
by both Bank and Borrower.

12.7Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s

 

-21-

--------------------------------------------------------------------------------

 

Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

12.10Right of Set Off.  Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.12Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.13Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.14Construction of Agreement.  The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.15Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

12.16Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13.DEFINITIONS

13.1Definitions.  As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative.  As used
in this Agreement, the following capitalized terms have the following meanings:

 

-22-

--------------------------------------------------------------------------------

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Acquisition” is (a) the purchase or other acquisition by Borrower or any
Subsidiary of all or substantially all of the assets of any other Person, or (b)
the purchase or other acquisition (whether by means of merger, consolidation, or
otherwise) by Borrower or any Subsidiary of all or substantially all of the
stock or other equity interest of any other Person.

“Acquisition Price” is defined in the definition of Permitted Acquisition.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Credit Extension
request, on behalf of Borrower.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement” is defined in the definition of Bank Services.

“Board” means Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state Tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary or another authorized officer on behalf of such Person certifying
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
set forth as a part of or attached as an exhibit to such certificate is a true,
correct, and complete copy of the resolutions then in full force and effect
authorizing and ratifying the execution, delivery, and performance by such
Person of the Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents, including any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

-23-

--------------------------------------------------------------------------------

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; (d) money market funds at
least ninety-five percent (95.0%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition; and (e) any other investments held with Bank or any of Bank’s
Affiliates.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of  forty-nine percent (49.0%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to Bank the venture capital or private equity investors
at least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction; (b)
except for a change in the members of the Board resulting from the sale of
Borrower’s equity securities in a public offering or to venture capital or
private equity investors so long as Borrower identifies to Bank the venture
capital or private equity investors at least seven (7) Business Days prior to
the closing of the transaction and provides to Bank a description of the
material terms of the transaction, during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) at any time, Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, one hundred percent (100.0%) of each class
of outstanding capital stock of each Subsidiary of Borrower (unless such
Subsidiary is dissolved or merged into Borrower or a secured Guarantor) free and
clear of all Liens (except Liens created by this Agreement).

“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or

 

-24-

--------------------------------------------------------------------------------

 

determined amount of the primary obligation for which the Contingent Obligation
is made or, if not determinable, the maximum reasonably anticipated liability
for it determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is the Term A Loan, any Term B Loan Advance, or any other
extension of credit by Bank for Borrower’s benefit under the Loan Documents.

“Default Rate” is defined in Section 2.2(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number 224 (last three digits), maintained by Borrower with
Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Draw Period” is the period of time commencing upon the occurrence of the
Effective Date and continuing through February 26, 2019.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from a payment to Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of
Recipient being organized under the laws of, or having its principal office or
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of Recipient with respect to an applicable interest in a Term Loan pursuant to a
law in effect on the date on which (i) Recipient acquires such interest in a
Term Loan or (ii) Recipient changes its lending office, except in each case to
the extent that, pursuant to Section 2.5, amounts with respect to such Taxes
were payable either to such Recipient’s assignor immediately before such
Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.5(f), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

-25-

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to, or official interpretations
implementing such, intergovernmental agreements.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Lender” means (a) if Borrower is a US Person, a Recipient that is not a
US Person, and (b) if Borrower is not a US Person, a Recipient that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.  

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other Tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Bank.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

 

-26-

--------------------------------------------------------------------------------

 

(a)its Copyrights, Trademarks and Patents;

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, and operating
manuals;

(c)any and all source code;

(d)any and all design rights which may be available to such Person;

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Blake
Wise as of the Effective Date, and (b) Chief Financial Officer, who is Tobin
Schilke as of the Effective Date.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, any Control Agreement, any Bank Services Agreement, any
subordination agreement, any note, or notes or guaranties executed by Borrower
or any Guarantor, and any other present or future agreement by Borrower and/or
any Guarantor with or for the benefit of Bank in connection with this Agreement
or Bank Services, all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Minimum Account Threshold” is defined in Section 6.6(b).

“Monthly Cash Burn” is, determined on a consolidated basis with respect to
Borrower and its Subsidiaries, as of any date of determination, the difference
of (a) (i) net loss, plus (ii) unfinanced capital expenditures, minus (b) (i)
depreciation and amortization expenses, (ii) non-cash stock compensation expense
and (iii) other non-cash expenses as approved by Bank in its sole and absolute
discretion.

“Monthly Cash Burn Amount” means, as of any date of determination, the Monthly
Cash Burn for the immediately preceding trailing three (3) month period.

“Monthly Cash Reports” is defined in Section 6.2(a).

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Prepayment Premium, the Term A Final Payment,
the Term B Final Payment, the Unused Term B Loan Fee, and other amounts Borrower
owes Bank now or later, whether under this Agreement, the other Loan Documents,
or otherwise, and including, without limitation, any interest accruing after
Insolvency Proceedings

 

-27-

--------------------------------------------------------------------------------

 

begin and debts, liabilities, or obligations of Borrower assigned to Bank, and
to perform Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant Register” is defined in Section 12.2.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

“Payment Date” is the first (1st) calendar day of each month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Acquisition” is any Acquisition by Borrower or any Subsidiary of
Borrower, disclosed to Bank, provided that each of the following shall be
applicable to any such Acquisition:

(a)no Event of Default shall have occurred and be continuing or would result
from the consummation of the proposed Acquisition;

(b)the entity or assets acquired in such Acquisition are in the same or similar
line of business as Borrower is in as of the date hereof or reasonably related
thereto;

(c)the target of such Acquisition, if such acquisition is a stock acquisition,
shall be an entity organized under the laws of any State in the United States
and shall have a principal place in the United States;

(d)if the Acquisition includes a merger of Borrower, Borrower shall remain a
surviving entity after giving effect to such Acquisition;

(e)if, as a result of such Acquisition, a new Subsidiary of Borrower is formed
or acquired, Borrower shall cause such Subsidiary to comply with Section 6.12,
as required by Bank;

(f)Borrower shall provide Bank with written notice of the proposed Acquisition
at least ten (10) Business Days prior to the anticipated closing date of the
proposed Acquisition; and not less than five (5) Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and all other material documents relative to the proposed Acquisition
(or if such acquisition agreement and other material documents are not in final
form, drafts of such acquisition agreement and other material documents;
provided that Borrower shall deliver final forms of such acquisition agreement
and other material documents promptly upon completion);

(g)the total cash and non-cash consideration payable (including, without
limitation, any earn-out payment obligations) plus the total Indebtedness
assumed for all such Acquisitions may not exceed Five Million Dollars
($5,000,000.00) in the aggregate per fiscal year (“Acquisition Price”);

(h)such purchase or Acquisition shall not constitute an Unfriendly Acquisition;
and

 

-28-

--------------------------------------------------------------------------------

 

(i)the entity or assets acquired in such Acquisition shall not be subject to any
Lien other than Permitted Liens.

If a proposed Acquisition exceeds the Acquisition Price, provided such
Acquisition is a Permitted Acquisition (other than with respect to clause (g) of
the definition of Permitted Acquisition), then Bank shall determine whether it
will provide its prior written consent to such Acquisition, which consent shall
be in Bank’s sole discretion and conditioned upon and subject to Bank’s then
current credit underwriting criteria, within three (3) Business Days of Borrower
delivering to Bank all information requested by Bank to evaluate such proposed
Acquisition.

“Permitted Convertible Debt” is defined in clause (g) of the definition of
“Permitted Indebtedness” hereunder.

“Permitted Convertible Debt Default” is defined in clause (g) of the definition
of “Permitted Indebtedness” hereunder.

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;

(c)Subordinated Debt;

(d)unsecured Indebtedness to trade creditors or unsecured Indebtedness incurred
in connection with credit cards, in each case incurred in the ordinary course of
business;

(e)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(g)unsecured Indebtedness which by its terms is convertible into equity
securities of Borrower (the “Permitted Convertible Debt”) provided that (i) the
aggregate principal amount of the Permitted Convertible Debt shall not exceed
Two Hundred Million Dollars ($200,000,000.00) at any time outstanding (ii) no
scheduled principal payments may be made with respect to the Permitted
Convertible Debt, and (iii) if a default or an event of default (however
defined) occurs under the Permitted Convertible Debt (“Permitted Convertible
Debt Default”), all outstanding liabilities and obligations of Borrower to Bank
shall immediately be repaid in full;

(h)Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds in an aggregate principal amount not to
exceed One Hundred Thousand Dollars ($100,000.00) in any fiscal year;

(i)Indebtedness consisting of Permitted Investments;

(j)overdrafts paid within ten (10) days;

(k)Indebtedness (i) consisting of the obligation to pay rent when due under real
property leases entered into in the ordinary course of Borrower’s business and
(ii) incurred solely in connection with deposits for real property in the
ordinary course of business;

(l)reimbursement obligations in respect of letters of credit in the aggregate
amount not to exceed Five Hundred Thousand Dollars ($500,000.00) outstanding at
any time;

(m)other unsecured Indebtedness not otherwise permitted by Section 7.4 not
exceeding Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate
outstanding at any time; and

(n)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (m) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

 

-29-

--------------------------------------------------------------------------------

 

(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;

(b)(i) Investments consisting of Cash Equivalents, and (ii) any Investments
permitted by Borrower’s investment policy, as amended from time to time,
provided that such investment policy (and any such amendment thereto) has been
approved in writing by Bank;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)Investments consisting of deposit accounts (but only to the extent that
Borrower is permitted to maintain such accounts pursuant to Section 6.6 of this
Agreement) in which Bank has a first priority perfected security interest;

(e)Investments accepted in connection with Transfers permitted by Section 7.1;

(f)Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;

(g)Investments (i) by Borrower in Subsidiaries not to exceed Two Hundred
Thousand Dollars ($200,000.00) in the aggregate in any fiscal year, (ii) by any
Borrower or secured Guarantor in any other Borrower or secured Guarantor, and
(iii) by Subsidiaries (which are not a Borrower) in other Subsidiaries not to
exceed One Hundred Thousand Dollars ($100,000.00) in the aggregate in any fiscal
year or in Borrower;

(h)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board, not to exceed Five Hundred
Thousand Dollars ($500,000.00) in the aggregate for the foregoing clauses (i)
and (ii) in any fiscal year;

(i)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(j)joint ventures or strategic alliances in the ordinary course of Borrower’s
business, provided that any cash investments by Borrower do not exceed Five
Hundred Thousand Dollars ($500,000.00) in the aggregate in any fiscal year;

(k)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this clause (j) shall not apply to
Investments of Borrower in any Subsidiary;

(l)Investments in assay development processes for Borrower’s products in the
ordinary course of Borrower’s business consistent with Borrower’s current
customary practices that exist as of the Effective Date; and

(m)other Investments not otherwise permitted by Section 7.7 not exceeding Two
Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate outstanding at any
time.

“Permitted Liens” are:

(a)Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

(b)Liens for Taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code, and
the Treasury Regulations adopted thereunder;

(c)purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than One Million Dollars ($1,000,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

 

-30-

--------------------------------------------------------------------------------

 

(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Five Hundred Thousand Dollars ($500,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(g)licenses permitted under Section 7.1 hereunder;

(h)Liens relating to Indebtedness incurred under clause (h) of the definition of
“Permitted Indebtedness” hereunder;

(i)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(j)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts (other than Liens
securing customary fees and expenses of the depository or investment
institution) and (ii) such accounts are permitted to be maintained pursuant to
Section 6.6 of this Agreement;

(k)Liens on cash that stand as security for letter of credit reimbursement
obligations in the aggregate amount not to exceed Five Hundred Thousand Dollars
($500,000.00); and

(l)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (k), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Plazomicin” is plazomicin (ACHN-490).

“Pledge Account” is defined in Section 6.6(b).

“Pledge Account Requirement” is defined in Section 6.6(b).

“Prepayment Premium” shall be an additional fee payable to Bank in an amount
equal to:

 

(a)for a prepayment of the Term Loans made on or prior to the first (1st)
anniversary of the Effective Date, two percent (2.0%) of the principal amount of
the Term Loans outstanding as of the date immediately and prior to such
prepayment;

 

(b)for a prepayment of the Term Loans made after the first (1st) anniversary of
the Effective Date, but on or prior to the second (2nd) anniversary of the
Effective Date, one percent (1.0%) of the principal amount of the Term Loans
outstanding as of the date immediately and prior to such prepayment;

 

(c)for a prepayment of the Term Loans made after the second (2nd) anniversary of
the Effective Date, but on or prior to the third (3rd) anniversary of the
Effective Date, one-half of one percent (0.50%) of the principal amount of the
Term Loans outstanding as of the date immediately and prior to such prepayment;
and

 

 

-31-

--------------------------------------------------------------------------------

 

(d)for a prepayment of the Term Loans made after the third (3rd) anniversary of
the Effective Date, zero percent (0.0%) of the then outstanding principal amount
of the Term Loans outstanding as of the date immediately and prior to such
prepayment.

 

Notwithstanding the foregoing, provided no Event of Default has occurred and is
continuing, the Prepayment Premium shall be waived by Bank if Bank closes on the
refinance and redocumentation of this Agreement (in its sole and absolute
discretion) prior to the earlier to occur of: (i) the Term A Loan Maturity Date
or (ii) the Term B Loan Maturity Date.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Quarterly Financial Statements” is defined in Section 6.2(c).

“Recipient” means Bank or any other Person holding a beneficial interest in the
right to make Term Loans.

“Register” is defined in Section 12.2.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President and Chief
Financial Officer of Borrower.  

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Tax” and “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

-32-

--------------------------------------------------------------------------------

 

“Term A Final Payment” is a payment (in addition to and not a substitution for
the regular monthly payments of principal plus accrued interest) equal to the
original principal amount of the Term A Loan extended by Bank to Borrower
hereunder multiplied by six percent (6.0%), due on the earliest to occur of (a)
the Term A Loan Maturity Date, (b) as required pursuant to Section 2.1.1(d) or
2.1.1(e), (c) the repayment of the Term A Loan in full or (d) the termination of
this Agreement.

“Term A Loan” is defined in Section 2.1.1(a) hereof.

“Term A Loan Amortization Date” is defined in Section 2.1.1(c) hereof.

“Term A Loan Maturity Date” is the earlier to occur of (a) thirty (30) days
prior to the scheduled maturity for any portion of the Permitted Convertible
Debt or (b) February 1, 2023.

“Term B Final Payment” is a payment (in addition to and not a substitution for
the regular monthly payments of principal plus accrued interest) equal to the
original principal amount of each Term B Loan Advance extended by Bank to
Borrower hereunder multiplied by six percent (6.0%), due on the earliest to
occur of (a) the applicable Term B Loan Maturity Date, (b) as required pursuant
to Section 2.1.2(d) or 2.1.2(e), (c) the repayment of such Term B Loan Advance
in full or (d) the termination of this Agreement.

“Term B Loan Advance” and “Term B Loan Advances” are each defined in Section
2.1.2(a) hereof.

“Term B Loan Amortization Date” is, for each Term B Loan Advance, the date which
is the first (1st) Payment Date following the twenty-four (24) month anniversary
of the Funding Date of such Term B Loan Advance.

“Term B Loan Commitment Amount” is Twenty-Five Million Dollars ($25,000,000.00).

“Term B Loan Maturity Date” is, for each Term B Loan Advance, the earlier to
occur of (a) thirty (30) days prior to the scheduled maturity for any portion of
the Permitted Convertible Debt or (b) the Payment Date of the month that is
twenty-three (23) months after the applicable Term B Loan Amortization Date for
such Term B Loan Advance.

“Term Loan” and “Term Loans” are defined in Section 2.1.2(a) hereof.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Unfriendly Acquisition” is any Acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired.

“Unused Term B Loan Fee” is defined in Section 2.3(d) hereof.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

[Signature page follows.]

 

 

-33-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

ACHAOGEN, INC.

By_/s/ Tobin Schilke____ ___________________
Name:_Tobin Schilke__________________________
Title:Chief Financial Officer________ __________

BANK:

SILICON VALLEY BANK

By/s/ Jackie Spencer_______________________
Name:Jackie Spencer_______ __________________
Title:_Director ____________ __________________

 

Signature Page to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (a) any interest
of Borrower as a lessee or sublessee under a real property lease; (b) rights
held under a license that are not assignable by their terms without the consent
of the licensor thereof (but only to the extent such restriction on assignment
is enforceable under applicable law); (c) any interest of Borrower as a lessee
under an Equipment lease if Borrower is prohibited by the terms of such lease
from granting a security interest in such lease or under which such an
assignment or Lien would cause a default to occur under such lease; provided,
however, that upon termination of such prohibition, such interest shall
immediately become Collateral without any action by Borrower or Bank; (d) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property; or (e) with respect to stock
owned by Borrower of any Foreign Subsidiary, more than sixty-five percent
(65.0%) of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Borrower of such Foreign Subsidiary which
shares entitle the holder thereof to vote for directors or any other matter.  

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

 

Date:  

 

FROM:  ACHAOGEN, INC.

 

 

The undersigned authorized officer of Achaogen, Inc. (“Borrower”) certifies,
solely in his or her capacity as an officer of Borrower and not in his or her
individual capacity, that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required Tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local Taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly Cash Reports with
Compliance Certificate

Monthly within 30 days

Yes   No

Quarterly Financial Statements

Quarterly within 45 days (Q4 within

90 days)

Yes   No

10-K

FYE within 90 days

Yes   No

SEC Filings

Within 5 days after filing with SEC

Yes   No

Projections

FYE within 30 days, and within 10 days of any amendment/update


 

Yes   No

 

Other Matters

 

Have there been any material amendments to the Operating Documents of Borrower
or any of its Subsidiaries?  If yes, provide copies of any such amendments or
changes with this Compliance Certificate.

Yes

No

Has Borrower entered into any material Intellectual Property licenses since the
Effective Date or the most recent Compliance Certificate? If yes, please provide
copies of such licenses.

Yes

No

1

--------------------------------------------------------------------------------

 

Has Borrower entered into any Restricted License since the Effective Date or the
most recent Compliance Certificate? If yes, please provide a copy of such
Restricted License.

Yes

No

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

ACHAOGEN, INC.

 

BANK USE ONLY

 

Received by: _____________________

authorized signer

Date: _________________________

 

Verified: ________________________

authorized signer

Date: _________________________

 

Compliance Status:Yes     No

By:

 

 

Name:

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM

Deadline for same day processing is Noon Pacific Time

 

Fax To:  Date: _____________________

 

Loan Payment:        ACHAOGEN, INC.

From Account #________________________________To Account
#__________________________________________________

                                      (Deposit Account
#)                                                                                     (Loan
Account #)

Principal $________________________________and/or Interest
$________________________________________________

Authorized
Signature:                                                                          Phone
Number:
                                                                                      

Print Name/Title:                                                       

 

 

Loan Advance:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #________________________________To Account
#__________________________________________________

                                    (Loan Account
#)                                                                                          
(Deposit Account #)

Amount of Advance $___________________________

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized
Signature:                                                                         Phone
Number:
                                                                                   

Print Name/Title:
                                                                        

 

 

Outgoing Wire Request:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Pacific Time

 

Beneficiary Name:
                                                                                 Amount
of Wire:
$                                                                        

Beneficiary Bank:
                                                                                  Account
Number:
                                                                         

City and State:
                                                                               

Beneficiary Bank Transit (ABA) #:
                                                     Beneficiary Bank Code
(Swift, Sort, Chip, etc.):                               

                                                                                                                   (For
International Wire Only)

Intermediary Bank:
                                                                              Transit
(ABA) #:
                                                                              

For Further Credit to:
                                                                                                                                                                                     

Special Instruction:
                                                                                                                                                                                         

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature: __________________________                   2nd Signature
(if required): _______________________________________

Print Name/Title: ______________________________                    Print
Name/Title: ______________________________________________

Telephone
#:                                                                                        Telephone
#:
                                                                                                   

 

 